Case 1:18-cr-00701-VM Document 30 Filed 06/19/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee X
UNITED STATES OF AMERICA, : 18 CR 701 (VM)
-against-
ORDER
ROBERT TAYLOR, :
Defendant. :
ae ee ee ee ee ee ee ee ee X

VICTOR MARRERO, U.S.D.J.:

On June 11, 2020, the above-named defendant moved this
Court for compassionate release pursuant to 18 U.S.C. Section
3582 (c) (1) (A) (i). (See Dkt. No. 27.) By letter dated June 18,
2020, counsel for the above-named defendant provided additional
information supplementing the motion and requested that the
Court extend the time for the Government to respond to the
motion until June 25, 2020. (See Dkt. No. 29.) Accordingly, the
Government is hereby directed to respond to the defendant’s

motion by June 25, 2020.

SO ORDERED:

Dated: New York, New York
19 June 2020

Yo Zo <b

 

“Victor Marrero
U.S.Dud.
